Citation Nr: 0416718	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  98-00 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.  

2.  Entitlement to service connection for rheumatoid 
arthritis.  

3.  Entitlement to service connection for a chronic low back 
disorder to include strain and degenerative changes.  

4.  Entitlement to service connection for bilateral 
amblyopia.  

5.  Entitlement to service connection for chronic head injury 
residuals.  

6.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's bilateral hearing loss disability 
for the period between February 9, 1996, and July 13, 1999.  

7.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's bilateral hearing loss disability 
for the period on and after July 14, 1999.  

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1958-March 1962; 
from April 1962 to September 1968; and from January 1969 to 
September 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which denied both 
service connection for rheumatoid arthritis, a chronic low 
back disorder to include strain, and bilateral cataracts and 
increased evaluations for the veteran's post-operative left 
inguina hernia residuals and bilateral hearing loss 
disability.  In April 1997, the veteran submitted a notice of 
disagreement.  In June 1997, the RO denied service connection 
for periodontitis.  In June 1997, the veteran submitted a 
notice of disagreement with the denial service connection for 
periodontitis.  In December 1997, the RO issued a statement 
of the case (SOC) to the veteran and his accredited 
representative.  In January 1998, the veteran submitted 
Appeal to the Board (VA Form 9) from the denial of service 
connection for rheumatoid arthritis, a chronic low back 
disorder, and peritonitis and an increased evaluation for his 
bilateral hearing loss disability.  In January 1998, the 
veteran expressly withdrew in writing his claim of 
entitlement to service connection for bilateral cataracts.  
In February 1998, the veteran expressly withdrew in writing 
his claim of entitlement to an increased evaluation for his 
post-operative left inguinal hernia residuals.  

In April 1998, the RO increased the evaluation for the 
veteran's bilateral hearing loss disability from 
noncompensable to 10 percent disabling and effectuated the 
award as of February 9, 1996.  In July 1998, the RO denied 
service connection for left eye toxic amblyopia and bilateral 
amblyopia, determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
conjunctivitis, chronic head injury residuals, and tinnitus; 
and denied the claims.  In August 1998, the veteran submitted 
a notice of disagreement with the denial of service 
connection for conjunctivitis, left eye toxic amblyopia, 
bilateral amblyopia, chronic head injury residuals, and 
tinnitus.  In January 1999, the RO issued a SOC to the 
veteran and his accredited representative which addressed the 
issues of service connection for conjunctivitis, left eye 
toxic amblyopia, bilateral amblyopia, and tinnitus.  In 
January 1999, the veteran submitted Appeal to the Board (VA 
Form 9) from the denial of service connection for left eye 
toxic amblyopia, bilateral amblyopia, and tinnitus.  In 
January 1999, the veteran expressly withdrew in writing his 
claim of entitlement to service connection for 
conjunctivitis.  

On June 6, 2000, the RO increased the evaluation for the 
veteran's bilateral hearing loss disability from 10 to 20 
percent and effectuated the award as of July 14, 1999.  On 
June 14, 2000, the RO, in pertinent part, increased the 
evaluation for the veteran's right ankle injury residuals 
from noncompensable to 10 percent; effectuated the award as 
of January 20, 1999; determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for asthma; denied that claim; and denied an 
increased evaluation for his paroxysmal ventricular 
tachycardia.  In June 2000, the veteran submitted a notice of 
disagreement with the denial of service connection for 
asthma; the 10 percent evaluation assigned for his right 
ankle disability; and the denial of an increased evaluation 
for his cardiovascular disability.  In September 2000, the RO 
issued a SOC to the veteran and his accredited representative 
which addressed the issues of service connection for asthma 
and increased evaluations for the veteran's right ankle and 
cardiovascular disabilities.  In October 2000, the veteran 
submitted a Appeal to the Board (VA Form 9) from the denial 
of service connection for asthma and an increased evaluation 
for his cardiovascular disability.  In May 2001, the veteran 
expressly withdrew in writing his claims of entitlement to 
service connection for asthma and an increased evaluation for 
his cardiovascular disability.  

In November 2001, the RO, in pertinent part, adjudicated the 
veteran's entitlement to service connection for chronic head 
injury residuals on the merits; denied that claim; and denied 
a total rating for compensation purposes based on individual 
unemployability.  In March 2003, the veteran expressly 
withdrew in writing his claim of entitlement to service 
connection for left eye toxic amblyopia.  The veteran is 
represented in this appeal in this appeal by the Disabled 
American Veterans.  

For the reasons and bases discussed below, service connection 
for bilateral tinnitus is GRANTED.  The issues of the 
veteran's entitlement to service connection for rheumatoid 
arthritis, a chronic low back disorder to include strain and 
degenerative changes, bilateral amblyopia, and chronic head 
injury residuals; a disability evaluation in excess of 10 
percent for the his bilateral hearing loss disability for the 
period between February 9, 1996, and July 13, 1999; and a 
disability evaluation in excess of 20 percent for his 
bilateral hearing loss disability for the period on and after 
July 14, 1999 are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  

The veteran failed to submit a timely notice of disagreement 
with the November 2001 rating decision denying a total rating 
for compensation purposes based on individual unemployability 
and a timely substantive appeal from the June 2000 rating 
decision assigning a 10 percent evaluation for his right 
ankle injury residuals.  Therefore the issues are not on 
appeal and will not be addressed in the decision below.  

The veteran has submitted an additional informal claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  


FINDINGS OF FACT

1.  Service connection is currently in effect for bilateral 
hearing loss disability, paroxysmal ventricular tachycardia, 
post-traumatic stress disorder, type-2 diabetes mellitus, 
right ankle injury residuals, and post-operative left 
inguinal hernia residuals.  

2.  Bilateral tinnitus has been shown to have originated 
either during active service or proximately due to the 
veteran's bilateral hearing loss disability.  

CONCLUSION OF LAW

Bilateral tinnitus was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.310a (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Tinnitus

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for bilateral hearing loss disability, 
paroxysmal ventricular tachycardia, post-traumatic stress 
disorder, type-2 diabetes mellitus, right ankle injury 
residuals, and post-operative left inguinal hernia residuals.  

A March 1969 Army treatment entry states that the veteran was 
involved in a motor vehicle accident and treated for a head 
injury.  The remainder of the veteran's service medical 
records are devoid of any reference to tinnitus.  

A February 1996 audiological evaluation from Patrick Plyler, 
M.A., conveys that the veteran complained of bilateral 
tinnitus.  He presented a history of inservice noise 
exposure.  

A May 1996 physical evaluation from William H. Merwin, Jr., 
M.D., relates that the veteran complained of right ear 
ringing and left ear roaring.  He presented a history of two 
inservice motor vehicle accident-related head injuries.  Dr. 
Merwin noted the veteran's service-connected noise-induced 
bilateral hearing loss disability.  

At an October 1996 VA examination for compensation purposes, 
the veteran complained bilateral tinnitus.  At a March 1998 
VA examination for compensation purposes, the veteran again 
complained of bilateral tinnitus.  He reported that he 
initially experience tinnitus in 1993.  

An April 1997 written statement from Charles G. Sewall, M.D., 
notes that the veteran complained of tinnitus of 10 years' 
duration.  He presented a history of inservice noise 
exposure.  Dr. Sewall opined that the veteran's "tinnitus is 
directly related to his high frequency sensorineural hearing 
loss."  

The veteran has been repeatedly diagnosed with bilateral 
tinnitus by VA and private physicians.  In his April 1997 
written statement, Dr. Sewall clarified that the veteran had 
a 10-year history of tinnitus which was etiologically related 
to his service-connected bilateral hearing loss disability.  
The Board notes further that the veteran's service records 
indicated that he had an inservice head injury and 
significant noise exposure.  In the absence of any competent 
evidence to the contrary, the Board finds that service 
connection is now warranted for chronic bilateral tinnitus.  


II.  VCAA

In reviewing the issue of the veteran's entitlement to 
service connection for chronic bilateral tinnitus, the Board 
observes that the VA has secured or attempted to secure all 
relevant documentation to the extent possible.  There remains 
no issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The veteran has 
been afforded multiple VA examinations for compensation 
purposes.  The examination reports are of record.  In May 
2001, the veteran was provided with a Veterans Claims 
Assistance Act (VCAA) notice which informed him of the 
evidence needed to support his claim; what actions he needed 
to undertake; and how the VA would assist him in developing 
his application and claim.  While the VCAA notice was 
provided after the perfection of the veteran's appeal, the 
Board finds that such deficiency is not prejudicial to the 
veteran give the favorable resolution of his claim above.  


ORDER

Service connection for chronic bilateral tinnitus is granted 


REMAND

A November 1992 written statement from James E. Turner, M.D., 
conveys that the a "Social Security disability examiner told 
[the veteran] that he was not sick enough to be considered 
for disability."  The doctor recommended that the veteran 
"demand a review of his case and, if necessary, obtain legal 
consultation."   The evidence considered by the Social 
Security Administration (SSA) in making its decision is not 
of record.  The VA's duty to assist the veteran includes an 
obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The veteran has been afforded several VA examination for 
compensation purposes which encompassed his rheumatoid 
arthritis and low back.  The examination reports of record do 
not address the etiology of either the veteran's rheumatoid 
arthritis or his low back disabilities.  The veteran was last 
afforded a VA audiological examination for compensation 
purposes in July 1999. The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that an additional VA examination for compensation 
purposes would be helpful in resolving the issues raised by 
the instant appeal.  

The RO has not provided the veteran with a VCAA notice which 
discusses the evidence required to support his claim for 
increased evaluations for his bilateral hearing loss 
disability.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

In August 1998, the veteran submitted a timely notice of 
disagreement with the denial of service connection for 
chronic head injury residuals.  The RO has not issued either 
a SOC or a supplemental statement of the case (SSOC) to the 
veteran which addresses that issue.  The Court has directed 
that where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.   
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Accordingly, this case is REMANDED for the following action

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
rheumatoid arthritis, chronic low back 
disorder, and bilateral amblyopia and all 
treatment of his bilateral hearing loss 
disability after February 1995, including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should then contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  The RO should then contact the SSA 
and request that it provide documentation 
of the veteran's award of disability 
benefits, if any, and copies of all 
records developed in association with the 
award or the denial of the veteran's 
claim for incorporation into the record.  

4.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran after September 2002, not 
already of record, be forwarded for 
incorporation into the claims file.  

5.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his rheumatoid arthritis, low back 
disorder, and service-connected bilateral 
hearing loss disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner or examiners should advance 
an opinion as to (1) the etiologies of 
the veteran's rheumatoid arthritis and 
any identified low back disorder and (2) 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the rheumatoid arthritis and/or 
identified chronic low back disability 
was initially manifested during active 
service; originated during active 
service; is etiologically related to his 
service-connected disabilities; or has 
increased in severity beyond its natural 
progression secondary to the veteran's 
service-connected disabilities?  Send the 
claims folders to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

6.  The RO should then issue a SOC to the 
veteran and his accredited representative 
which addresses the issue of the 
veteran's entitlement to service 
connection for chronic head injury 
residuals.  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SOC.  

7.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for rheumatoid arthritis, a 
chronic low back disorder to include 
strain and degenerative changes, and 
bilateral amblyopia; an evaluation in 
excess of 10 percent for his bilateral 
hearing loss disability for the period 
between February 9, 1996, and July 13, 
1999; and an evaluation in excess of 20 
percent for his bilateral hearing loss 
disability for the period on and after 
July 14, 1999.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



